DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-8 have been added by way of amendment by applicant on 20 January 2017.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 November 2017 has been entered.
An Examiner’s Amendment has been entered with this office action.
Claims 1-3, 5-9, and 21-34 are allowed, reasons follow. 

Claim Interpretation
Examiner notes for the record the recitation of several explicit definitions in the disclosure (see Page 3 of the specification). Of particular relevance to the construction of the claims is the definition of “node” provided in this section. Please see Case Prosecution history for additional explanation regarding the interpretation of this term in light of the definition by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Karl Hefter on 14 January 2020.


The application has been amended as follows: 
Claim 6 has been replaced with the following:
6. 	The method of claim 1, further comprising sharing the first measurement data set with connected peers.

Claim 7 has been replaced with the following:
7.	The method of claim 1, wherein the first sensor is configured to monitor ambient light.

Claim 9 has been replaced with the following:
9.	The method of claim 1, wherein the first sensor is configured to communicate with a node.


Claim 21 has been replaced with the following:
21.	The method of claim 1, wherein determining a state of connectivity of the first sensor further comprises an observation of the first sensor detecting ambient light change within a last 24 hours, or comprises an observation that a gateway connectivity is active, or comprises an observation that a backhaul tunnel is up.

Claim 22 has been replaced with the following:
22. 	The method of claim 1, comprising: 
	receiving a third measurement data set generated by a third sensor arranged to detect motion, the third sensor being a peer of the streetlight-mounted controller; and
	distinguishing whether the motion is associated with the motion of an object or motion of an individual based on data in the third measurement data set.

Claim 24 has been replaced with the following:
24. 	The control system of claim 23, comprising:
	wherein the memory stores further processor-executable instructions, which, when executed, cause the respective streetlight control device to:
		collect a third measurement data set from a third sensor arranged to detect motion; and
		distinguish, based on data in the third measurement data set, whether the motion is associated with motion of an object or motion of an individual; and

		receive data from the third measurement data set of a first streetlight control device;
		receive data from the third measurement data set of a second streetlight control device; and
		further distinguish, at the peer node, whether the motion is associated with the motion of the object or motion of the individual based on data from the first and second streetlight control devices.

Claim 25 has been replaced with the following:
25.	The control system of claim 24, wherein the at least one processor of the peer node is further arranged to determine if a certain sensor of a certain streetlight control device is obstructed.

(End Examiner’s Amendment)


Allowable Subject Matter
Claims 1-3, 5-9, and 21-34 are allowed.
The following is an examiner’s statement of reasons for allowance: while Morrisey et al., US 6,452,339 teaches a street light mounted controller in a network of street lights, which collects a first measurement data set from an ambient light sensor and performs logical operations to evaluate the first measurement data set to determine whether to enable an actuator or raise an alarm indicated a blocked or damaged sensor; and Frank, et al., US Pg-Pub 2014/0112537 teaches a street light mounted controller in a network of street lights, which collects a measurement data set from a video camera (in the infra-red spectrum) for the purpose of detecting motion; and Umanksy et al., US 9,449,561 teaches using data from a second sensor to diagnose obstructions of a first sensor; none of the references, alone or in reasonable combination teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
collecting a first measurement data set from a first sensor of the streetlight-mounted controller arranged to detect light;
collecting a second measurement data set from a second sensor of the streetlight-mounted controller arranged to capture video data;
…
performing logical operations to evaluate the first measurement data set from the first sensor based on the parameters, wherein the logical operations include correlating the first measurement data set with the second measurement data set;
if the correlation indicates the ambient light change occurred within the predetermined time period, but the first sensor did not detect the ambient light change within the predetermined time period, then engaging an actuator and providing an alert indicating an incorrect first sensor connection state; and
if the first sensor detected the ambient light change within the predetermined time period then engaging the actuator.
(Excerpted; Examiner emphasis added)
... in combination with the remaining features and elements of the claimed invention.

Independent claims 23 and 29 recite substantively the same subject matter identified with respect to claim 1 above. Accordingly, mutatis mutandis, these claims are likewise persuasive for the above noted reason(s).

The dependent claims, 2-3, 5-9, 21-22, 24-28, and 30-34, being definite, fully enabled, further limiting, and dependent upon the independent claims, are likewise persuasive for at least the above noted reason(s).

It is for these reasons that Applicant’s Invention defines over the prior art of record.	


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591.  The examiner can normally be reached on Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/J.T.S./Examiner, Art Unit 2119      

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119